                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Robert Henderson,

      Plaintiff,                                     Case No. 2:21-cv-2088

      V.                                             Judge Michaei H. Watson

Pappas Trucking LLC AG Container,                    Magistrate Judge Deavers

      Defendant.

                              OPINION AND ORDER


      Magistrate Judge Deavers issued a Report and Recommendation ("R&R")

recommending the Court deny Plaintiffs motion for leave to proceed in forma

pauperls. R&R, EOF No. 3. Plaintiff timely objected. Obj., EOF No. 4.

      On de nova review, Plaintiffs objection is OVERRULED,the R&R is

ADOPTED,and Plaintiffs motion for leave to proceed In forma pauperls, EOF

No. 1, is DENIED. As Magistrate Judge Deavers noted, the financial statement,

sworn under penalty of perjury, submitted in support of Plaintiffs motion showed

that Plaintiff earned almost twice the poverty level for a single person, had $400

cash available, and that his monthly income exceeded his identified expenses.

R&R 2, EOF No. 3; Mot., EOF No. 1. On objection. Plaintiff submits a corrected

financial statement. Financial Statement, EOF No. 4-1, but it was not submitted

under penalty of perjury. Plaintiff shall pay the entire $402 filing fee within

FOURTEEN DAYS,or the Court will dismiss his lawsuit WITHOUT PREJUDICE
and without further notice for failure to prosecute under Federal Rule of Civil

Procedure 41(b).

      IT IS SO ORDERED.




                                        liCHAEL H. WATSON,JUDGE
                                       UNITED STATES DISTRICT COURT




Case No. 2:21-cv-2088                                                   Page 2 of 2
